Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered. Claims 23, 27, 29-32, 35-39 and 41-46 were pending in the application. Claims 23, 27, 29-32, 35-39 and 41-46 have been allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 06/10/2021, with respect to 35 USC 103 type rejections have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 23, 27, 29-32, 35-39 and 41-44 have been withdrawn. 
                              Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
                Independent claims 23, 41 and 42 are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/ device/ medium comprising besides other limitations: capturing 
             Both Sadeh, US 2016/0019379 and Foster et al, US 2011/0223576 A1 references were cited during the prosecution of the instant application. Sadeh and Foster et al references apparently compare user identity information captured during time of taking a test/ exam with the pre-registered user identity information. However, they do not anticipate nor fairly and reasonably teach independently or in combination a method comprising verifying identity during the interaction by comparing the user identity information captured at the first stage immediately prior to an interaction at the device with the user identity information captured at the second stage immediately following the interaction. 
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494